
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.53


    $125,000,000

Wind River Systems, Inc.

3.75% Convertible Subordinated Notes due December 15, 2006


PURCHASE AGREEMENT


    December 5, 2001

CREDIT SUISSE FIRST BOSTON CORPORATION,
UBS WARBURG LLC
THOMAS WEISEL PARTNERS LLC
c/o CREDIT SUISSE FIRST BOSTON CORPORATION,
Eleven Madison Avenue,
New York, N.Y. 10010-3629

Dear Sirs:

    1.  Introductory.  Wind River Systems, Inc., a Delaware corporation (the
"Company"), proposes, subject to the terms and conditions stated herein, to
issue and sell to the several initial purchasers named in Schedule A hereto (the
"Purchasers") U.S.$125,000,000 principal amount of its 3.75% Convertible
Subordinated Notes due December 15, 2006 (the "Firm Securities") and, at the
election of the Purchasers an aggregate up to an additional U.S.$25,000,000
principal amount ("Optional Securities") of its 3.75% Convertible Subordinated
Notes due December 15, 2006 (the Firm Securities and the Optional Securities
that the Purchasers may elect to purchase pursuant to Section 3 hereof are
herein collectively called the "Offered Securities"), each to be issued under an
indenture dated as of December 10, 2001 (the "Indenture"), between Bankers Trust
Company, as Trustee on a private-placement basis pursuant to an exemption under
Section 4(2) of the United States Securities Act of 1933 (the "Securities Act").
The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement of even date with the Indenture among the Company
and the Purchasers (the "Registration Rights Agreement"), pursuant to which the
Company agrees to file a registration statement with the Securities Exchange
Commission (the "Commission") relating to the resale of the Offered Securities
and the Underlying Shares, as hereinafter defined, under the Securities Act.

    The Company hereby agrees with the several Purchasers as follows:

    2.  Representations and Warranties of the Company.  The Company represents
and warrants to, and agrees with, the several Purchasers that:

    (a) An offering circular relating to the Offered Securities has been
prepared by the Company. Such offering circular (the "Offering Circular"), as
amended or supplemented as of the date of this Agreement, together with the
documents incorporated by reference therein and listed in Schedule B hereto, are
hereinafter collectively referred to as the "Offering Document." On the date of
this Agreement, the Offering Document, which includes the Exchange Act Reports
(as defined herein) incorporated by reference therein, does not include any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding sentence does not apply to statements in or omissions from the
Offering Document based upon written information furnished to the Company by any
Purchaser through

1

--------------------------------------------------------------------------------

Credit Suisse First Boston Corporation ("CSFBC") specifically for use therein,
it being understood and agreed that the only such information is that described
as such in Section 7(b) hereof. The Company's Annual Report on Form 10-K most
recently filed with the Commission and all subsequent reports (collectively, the
"Exchange Act Reports") that have been filed by the Company with the Commission
pursuant to the Securities Exchange Act of 1934 (the "Exchange Act"), when they
were filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder.

    (b) The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware, with corporate power and
authority to own its properties and conduct its business as described in the
Offering Document; and the Company is duly qualified to do business as a foreign
corporation in good standing in all other states of the United States in which
its ownership or lease of property or the conduct of its business requires such
qualification except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on the
financial condition, business, properties or results of operations of the
Company and its subsidiaries taken as a whole (a "Material Adverse Effect").

    (c) Each subsidiary of the Company identified on Schedule C hereto (each a
"Significant Subsidiary" and collectively, the "Significant Subsidiaries") has
been duly incorporated and is an existing corporation in good standing under the
laws of the jurisdiction of its incorporation, with corporate power and
authority to own its properties and conduct its business as described in the
Offering Document; each Significant Subsidiary of the Company is duly qualified
to do business as a foreign corporation in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified would not, individually or in the aggregate, have a Material Adverse
Effect; Wind River Systems Co., Ltd. has been duly incorporated and is an
existing corporation under the laws of the jurisdiction of its incorporation,
provided that the failure to be so incorporated would not have a Material
Adverse Effect; all of the issued and outstanding capital stock of each
Significant Subsidiary of the Company has been duly authorized and validly
issued and is fully paid and nonassessable; and the capital stock of each
Significant Subsidiary owned by the Company, directly or through subsidiaries,
is owned free from liens, encumbrances and defects.

    (d) The Indenture has been duly authorized by the Company; the Offered
Securities have been duly authorized; and when the Offered Securities are
delivered and paid for pursuant to this Agreement on each Closing Date (as
defined below), the Indenture will have been duly executed and delivered by the
Company, such Offered Securities will have been duly executed, authenticated,
issued and delivered and will conform in all material respects to the
description thereof contained in the Offering Document and the Indenture and
such Offered Securities will constitute valid and legally binding obligations of
the Company, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights and to general
equity principles.

    (e) When the Offered Securities are delivered and paid for pursuant to this
Agreement on each Closing Date, such Offered Securities will be convertible into
the shares of Common Stock, par value $0.001 per share ("Underlying Shares") of
the Company in accordance with the terms of the Indenture; the Underlying Shares
initially issuable upon conversion of such Offered Securities have been duly
authorized and reserved for issuance upon such conversion and, when issued upon
such conversion in accordance with their terms, will be validly issued, fully
paid and nonassessable; the outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and nonassessable and conform in
all material respects to the description thereof contained in the Offering
Document; and the stockholders of the Company have no preemptive rights with
respect to the Offered Securities or the Underlying Shares.

2

--------------------------------------------------------------------------------

    (f)  Except as disclosed in the Offering Document, there are no contracts,
agreements or understandings between the Company and any person that would give
rise to a valid claim against the Company or any Purchaser for a brokerage
commission, finder's fee or other like payment with respect to the transactions
contemplated by this Agreement.

    (g) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required for the issuance or sale of
the Offered Securities by the Company or the consummation by the Company of the
transactions contemplated by this Agreement, the Indenture and the Registration
Rights Agreement, except such as may be required under state securities laws,
such as are required in connection with the filing and effectiveness of the
Shelf Registration Statement as contemplated by the Registration Rights
Agreement and such as may be required under state securities laws in connection
with the distribution of the Offered Securities by the Purchasers (assuming that
subsequent purchasers of Offered Securities or Underlying Shares offer or sell
such Offered Securities or Underlying Shares as set forth in the Offering
Document under the caption "Transfer Restrictions").

    (h) The execution, delivery and performance of the Indenture, this Agreement
and the Registration Rights Agreement, and the issuance and sale of the Offered
Securities and compliance by the Company with the terms and provisions thereof
will not result in a breach or violation of any of the terms and provisions of,
or constitute a default under (a) the charter of by laws of the Company or any
Significant Subsidiary or (b) any statute, any rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any subsidiary of the Company or any of their
properties, or (c) any agreement or instrument to which the Company or any such
subsidiary is a party or by which the Company or any such subsidiary is bound or
to which any of the properties of the Company or any such subsidiary is subject,
except for breaches or violations under clauses (b) or (c) which would not have
a Material Adverse Effect, and the Company has full corporate power and
authority to authorize, issue and sell the Offered Securities as contemplated by
this Agreement.

    (i)  This Agreement and the Registration Rights Agreement have been duly
authorized, executed and delivered by the Company.

    (j)  Except as disclosed in the Offering Document, the Company and its
subsidiaries have good and marketable title to all real properties and all other
properties and assets owned by them, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or to be made thereof by them; and except as
disclosed in the Offering Document, the Company and its subsidiaries hold any
leased real or personal property under valid and enforceable leases with no
exceptions that would materially interfere with the use made or to be made
thereof by them.

    (k) The Company and its subsidiaries possess adequate certificates,
authorities or permits issued by appropriate governmental agencies or bodies
necessary to conduct the business now operated by them and have not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
any of its subsidiaries, would individually or in the aggregate have a Material
Adverse Effect.

    (l)  No labor dispute with the employees of the Company or any subsidiary
exists or, to the knowledge of the Company, is imminent that could have a
Material Adverse Effect.

    (m) The Company and its subsidiaries own, possess or can acquire on
reasonable terms, adequate trademarks, trade names and other rights to
inventions, know-how, patents, copyrights, confidential information and other
intellectual property (collectively, "intellectual property rights") necessary
to conduct the business now operated by them, or presently employed by them, and
have

3

--------------------------------------------------------------------------------

not received any notice of infringement of or conflict with asserted rights of
others with respect to any intellectual property rights that, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect.

    (n) Except as disclosed in the Offering Document, neither the Company nor
any of its subsidiaries is in violation of any statute, any rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, "environmental
laws"), owns or operates any real property contaminated with any substance that
is subject to any environmental laws, is liable for any off-site disposal or
contamination pursuant to any environmental laws, or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim would individually or in the aggregate have a Material Adverse Effect; and
the Company is not aware of any pending investigation which would lead to such a
claim.

    (o) Except as disclosed in the Offering Document, there are no pending
actions, suits or proceedings against or affecting the Company, any of its
subsidiaries or any of their respective properties that, if determined adversely
to the Company or any of its subsidiaries, would individually or in the
aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Company to perform its obligations under the
Indenture, this Agreement or the Registration Rights Agreement; and to the
Company's knowledge, no such actions, suits or proceedings are threatened or
contemplated.

    (p) The financial statements included in the Offering Document present
fairly the financial position of the Company and its consolidated subsidiaries
as of the dates shown and their results of operations and cash flows for the
periods shown, and, except as otherwise disclosed in the Offering Document, such
financial statements have been prepared in conformity with the generally
accepted accounting principles in the United States applied on a consistent
basis.

    (q) Except as disclosed in the Offering Document, since the date of the
latest audited financial statements included in the Offering Document there has
been no material adverse change, nor any development or event involving a
prospective material adverse change, in the condition (financial or other),
business, properties or results of operations of the Company and its
subsidiaries taken as a whole, and, except as disclosed in or contemplated by
the Offering Document, there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.

    (r) The Company is not an open-end investment company, unit investment trust
or face-amount certificate company that is or is required to be registered under
Section 8 of the United States Investment Company Act of 1940 (the "Investment
Company Act"); and the Company is not and, after giving effect to the offering
and sale of the Offered Securities and the application of the proceeds thereof
as described in the Offering Document, will not be an "investment company" as
defined in the Investment Company Act.

    (s) No securities of the same class (within the meaning of Rule 144A(d)(3)
under the Securities Act) as the Offered Securities are listed on any national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.

    (t)  The offer and sale of the Offered Securities by the Company to the
several Purchasers in the manner contemplated by this Agreement will be exempt
from the registration requirements of the Securities Act by reason of
Section 4(2) thereof and Regulation D thereunder; and in connection with such
offer and sale of the Offered Securities by the Company to the Purchasers, it

4

--------------------------------------------------------------------------------

is not necessary to qualify an indenture in respect of the Offered Securities
under the United States Trust Indenture Act of 1939, as amended (the "Trust
Indenture Act").

    (u) Neither the Company, nor any of its affiliates, nor any person acting on
its or their behalf (i) has, within the six-month period prior to the date
hereof, offered or sold the Offered Securities or any security of the same class
or series as the Offered Securities or (ii) has offered or will offer or sell
the Offered Securities in the United States by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act. The Company has not entered and will not enter into any
contractual arrangement with respect to the distribution of the Offered
Securities except for this Agreement and the Registration Rights Agreement.

    3.  Purchase, Sale and Delivery of Offered Securities.  On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company agrees to sell to the
Purchasers, and the Purchasers agree, severally and not jointly, to purchase
from the Company, at a purchase price of 97% of the principal amount thereof
plus accrued interest from December 10, 2001 to the First Closing Date (as
hereinafter defined) the principal amount of Firm Securities.

    The Company will deliver against payment of the purchase price the Firm
Securities in the form of one or more permanent global Securities in definitive
form (the "Global Securities") deposited with the Trustee as custodian for The
Depository Trust Company ("DTC") and registered in the name of Cede & Co., as
nominee for DTC. Interests in any Global Securities will be held only in
book-entry form through DTC, except in the limited circumstances described in
the Offering Document. Payment for the Offered Securities shall be made by the
Purchasers in Federal (same day) funds by wire transfer to the Company's account
at Bank One or such other bank acceptable to CSFBC at 11:00 A.M. (New York
time), on December 10, 2001, or at such other time not later than seven full
business days thereafter as CSFBC and the Company determine, such time being
herein referred to as the "First Closing Date," against delivery to the Trustee
as custodian for DTC of the Global Securities representing all of the Offered
Securities. The Global Securities will be made available for checking at the
office of Cooley Godward LLP, San Francisco, California, at least 24 hours prior
to the Closing Date.

    In addition, upon written notice from CSFBC given to the Company from time
to time not more than 30 days subsequent to the date of this Agreement, the
Purchasers may purchase all or less than all of the Optional Securities at the
purchase price per principal amount of Firm Securities (including any accrued
interest thereon to the related Optional Closing Date) to be paid for the Firm
Securities. The Company agrees to sell to the Purchasers the principal amount of
Optional Securities specified in such notice and the Purchasers agree, severally
and not jointly, to purchase such Optional Securities. Such Optional Securities
shall be purchased from the Company for the account of each Purchaser in the
same proportion as the principal amount of Firm Securities set forth opposite
such Purchaser's name in Schedule A hereto bears to the total principal amount
of Firm Securities (subject to adjustment by CSFBC to eliminate fractions). No
Optional Securities shall be sold or delivered unless the Firm Securities
previously have been, or simultaneously are, sold and delivered. The right to
purchase the Optional Securities or any portion thereof may be exercised from
time to time and to the extent not previously exercised may be surrendered and
terminated at any time upon notice by CSFBC to the Company.

    Each time for the delivery of and payment for the Optional Securities, being
herein referred to as the "Optional Closing Date," which may be the First
Closing Date (the First Closing Date and each Optional Closing Date, if any,
being sometimes referred to as a "Closing Date"), shall be determined by CSFBC
but shall not be earlier than two or later than seven full business days after
written notice of election to purchase Optional Securities is given. The Company
will deliver against payment of the purchase price the Optional Securities being
purchased on each Optional Closing Date in the form of

5

--------------------------------------------------------------------------------

one or more permanent global Securities in definitive form (each, an "Optional
Global Security") deposited with the Trustee as custodian for DTC and registered
in the name of Cede & Co., as nominee for DTC. Payment for such Optional
Securities shall be made by the Purchasers in Federal (same day) funds by wire
transfer to the Company's account at Bank One or such other bank acceptable to
CSFBC at 11:00 A.M. (New York time) on the Optional Closing Date, against
delivery to the Trustee as custodian for DTC of the Optional Global Securities
representing all of the Optional Securities being purchased on such Optional
Closing Date.

    4.  Representations by Purchasers; Resale by Purchasers.  

    (a) Each Purchaser severally represents and warrants to the Company that it
is an "accredited investor" within the meaning of Rule 501 under the Securities
Act.

    (b) Each Purchaser acknowledges that the Offered Securities have not been
registered under the Securities Act and may not be offered or sold except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act. Each Purchaser severally
represents and agrees that it has not offered or sold, and will not offer or
sell, any Offered Securities constituting part of its allotment, except in
accordance with Rule 144A.

    (c) Each Purchaser severally agrees that it and each of its affiliates has
not entered and will not enter into any contractual arrangement with respect to
the distribution of the Offered Securities except for any such arrangements with
the other Purchasers or affiliates of the other Purchasers or with the prior
written consent of the Company.

    (d) Each Purchaser severally agrees that it and each of its affiliates will
not offer or sell the Offered Securities (i) by means of any form of general
solicitation or general advertising, within the meaning of Rule 502(c) under the
Securities Act, including, but not limited to (A) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or (B) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising,
or (ii) in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act. Each Purchaser severally agrees, with
respect to resales made in reliance on Rule 144A of any of the Offered
Securities, to deliver either with the confirmation of such resale or otherwise
prior to settlement of such resale a notice to the effect that the resale of
such Offered Securities has been made in reliance upon the exemption from the
registration requirements of the Securities Act provided by Rule 144A.

    5.  Certain Agreements of the Company.  The Company agrees with the several
Purchasers that:

    (a) The Company will advise CSFBC promptly of any proposal to amend or
supplement the Offering Document and will not effect such amendment or
supplementation without CSFBC's consent, which shall not be unreasonably
withheld or delayed. If, at any time prior to the completion of the resale of
the Offered Securities by the Purchasers any event occurs as a result of which
the Offering Document as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or if it is necessary at any such time to
amend or supplement the Offering Document to comply with any applicable law, the
Company promptly will notify CSFBC of such event and promptly will prepare, at
its own expense, an amendment or supplement which will correct such statement or
omission or effect such compliance. Neither CSFBC's consent to, nor the
Purchasers' delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 6.

    (b) The Company will furnish to CSFBC copies of the Offering Document and
all amendments and supplements to such documents, in each case as soon as
available and in such quantities as CSFBC reasonably requests, and the Company
will furnish to CSFBC on the date

6

--------------------------------------------------------------------------------

hereof one copy of the Offering Document signed by a duly authorized officer of
the Company. At any time when the Company is not subject to Section 13 or 15(d)
of the Exchange Act, the Company will promptly furnish or cause to be furnished
to CSFBC and, upon request of holders and prospective purchasers of the Offered
Securities, to such holders and purchasers, copies of the information required
to be delivered to holders and prospective purchasers of the Offered Securities
pursuant to Rule 144A(d)(4) under the Securities Act (or any successor provision
thereto) in order to permit compliance with Rule 144A in connection with resales
by such holders of the Offered Securities. The Company will pay the expenses of
printing and distributing to CSFBC all such documents.

    (c) The Company will arrange for the qualification of the Offered Securities
for sale and the determination of their eligibility for investment under the
laws of such states in the United States as CSFBC reasonably designates in
consultation with the Company and will continue such qualifications in effect so
long as required for the resale of the Offered Securities by the Purchasers,
provided that the Company will not be required to qualify as a foreign
corporation, to file a general consent to service of process in any such state
or take any action that would subject it to taxation in any jurisdiction where
it has not been subject.

    (d) During the period of five years hereafter, the Company will furnish to
CSFBC, as soon as practicable after the end of each fiscal year, a copy of its
annual report to stockholders for such year.

    (e) During the period of two years after the later of the First Closing Date
and the last Optional Closing Date, the Company will, upon request, furnish to
CSFBC and any holder of Offered Securities a copy of the restrictions on
transfer applicable to the Offered Securities.

    (f)  During the period of two years after the later of the First Closing
Date and the last Optional Closing Date, the Company will not, and will not
permit any of its affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Offered Securities that have been reacquired by any of
them.

    (g) During the period of two years after the later of the First Closing Date
and the last Optional Closing Date, the Company will not be or become, an
open-end investment company, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act.

    (h) The Company will pay all expenses incidental to the performance of its
obligations under this Agreement, and the Registration Rights Agreement
including (i) the fees and expenses of the Trustee and its professional
advisers; (ii) all expenses in connection with the execution, issue,
authentication, packaging and initial delivery of the Offered Securities and the
preparation and printing of this Agreement, the Registration Rights Agreement,
the Offered Securities, the Indenture and the Offering Document and amendments
and supplements thereto, (iii) the cost of qualifying the Offered Securities for
trading in The PortalSM Market ("PORTAL") of The Nasdaq Stock Market, Inc. and
any expenses incidental thereto, (iv) the cost of any advertising approved by
the Company in connection with the issue of the Offered Securities, (v) any
expenses (including fees and disbursements of counsel) incurred in connection
with qualification of the Offered Securities for sale under the laws of such
states of the United States as CSFBC reasonably designates and the preparation
of blue sky memoranda relating thereto and (vi) for expenses incurred in
distributing the Offering Document (including any amendments and supplements
thereto) to the Purchasers. It is understood, however, that except as provided
in this Section and Section 7, the Purchasers will pay all of their own costs
and expenses, including without limitation, the fees and disbursements of their
counsel and transfer taxes on resales of any of the Offered Securities by it.

7

--------------------------------------------------------------------------------

    (i)  In connection with the offering, until CSFBC shall have notified the
Company of the completion of the resale of the Offered Securities, neither the
Company nor any of its affiliates has or will, either alone or with one or more
other persons, bid for or purchase for any account in which it or any of its
affiliates has a beneficial interest any Offered Securities or attempt to induce
any person to purchase any Offered Securities; and neither it nor any of its
affiliates will make bids or purchases for the purpose of creating actual, or
apparent, active trading in, or of raising the price of, the Offered Securities.

    (j)  For a period of 90 days after the date of the initial offering of the
Offered Securities by the Purchasers, the Company will not offer, sell, contract
to sell, pledge, or otherwise dispose of, directly or indirectly, or file with
the Commission a registration statement under the Securities Act relating to,
any United States dollar-denominated debt securities issued or guaranteed by the
Company and having a maturity of more than one year from the date of issue, or
any shares of the common stock, par value $0.001 per share, of the Company (the
"Common Stock"), or securities convertible into or exchangeable or exercisable
for shares of Common Stock or warrants or other rights to purchase shares of
Common Stock, or publicly disclose the intention to make any such offer, sale,
pledge, disposition or filing, without the prior written consent of CSFBC,
except for (i) the amendment or supplementation of existing registration
statements and the filing of a shelf registration statement covering the Offered
Securities and the Underlying Shares or the filing of a registration statement
on Form S-8 under the Securities Act, (ii) the issuance by the Company of the
Underlying Shares, or the issuance by the Company of Common Stock upon the
exercise of stock options or upon the exercise or conversion of options,
warrants or convertible securities of the Company, in each case, outstanding on
the date hereof, (iii) the issuance by the Company of Common Stock, or the grant
by the Company of options to acquire Common Stock, to employees, consultants and
directors of the Company under stock option and stock purchase plans in effect
and existing on the date hereof, and (iv) the issuance by the Company of Common
Stock and options in connection with acquisitions of businesses or companies.
The Company will not at any time offer, sell, contract to sell, pledge or
otherwise dispose of, directly or indirectly, any securities under circumstances
where such offer, sale, pledge, contract or disposition would cause the
exemption afforded by Section 4(2) of the Securities Act to cease to be
applicable to the offer and sale of the Offered Securities.

    6.  Conditions of the Obligations of the Purchasers.  The obligations of the
several Purchasers to purchase and pay for the Firm Securities on the First
Closing Date and for the Optional Securities on each Optional Closing Date will
be subject to the accuracy of the representations and warranties on the part of
the Company herein, to the accuracy of the statements of officers of the Company
made pursuant to the provisions hereof, to the performance by the Company of its
obligations hereunder and to the following additional conditions precedent:

    (a) The Purchasers shall have received a letter, which shall also be
addressed to the Board of Directors of the Company, dated the date of this
Agreement, of PricewaterhouseCoopers LLP confirming that they are independent
public accountants within the meaning of the Securities Act and the applicable
published rules and regulations thereunder ("Rules and Regulations") and to the
effect that:

    (i)  In their opinion, the financial statements examined by them and
included in the Offering Document and in the Exchange Act Reports comply as to
form in all material respects with the applicable accounting requirements of the
Securities Act and the Exchange Act and the related published Rules and
Regulations;

    (ii) they have performed the procedures specified by the American Institute
of Certified Public Accountants for a review of interim financial information as
described in Statement of

8

--------------------------------------------------------------------------------

Auditing Standards No. 71, Interim Financial Information, on the unaudited
financial statements included in the Offering Document and in the Exchange Act
Reports;

    (iii) on the basis of the review referred to in clause (ii) above, a reading
of the latest available interim financial statements of the Company for the
quarterly periods ended April 30 and July 31, inquiries of officials of the
Company who have responsibility for financial and accounting matters and other
specified procedures, nothing came to their attention that caused them to
believe that:

    (A) the unaudited financial statements included in the Offering Document or
in the Exchange Act Reports do not comply as to form in all material respects
with the applicable accounting requirements of the Securities Act and the
Exchange Act as it applies to Form 10-Q and the related published Rules and
Regulations or any material modifications should be made to such unaudited
financial statements for them to be in conformity with generally accepted
accounting principles;

    (B) at the date of the latest available balance sheet read by such
accountants, or at a subsequent specified date not more than three business days
prior to the date of this Agreement, there was any change in the capital stock
or any increase in short-term indebtedness or long-term debt of the Company and
its consolidated subsidiaries or, at the date of the latest available balance
sheet read by such accountants, there was any decrease in consolidated net
current assets or net assets, as compared with amounts shown on the latest
balance sheet included in the Offering Document; or

    (C) for the period from the closing date of the latest income statement
included in the Offering Document to the closing date of the latest available
income statement read by such accountants there were any decreases, as compared
with the corresponding period of the previous year and with the period of
corresponding length ended the date of the latest income statement included in
the Offering Document in consolidated net sales, net operating income or in the
total or per share amounts of consolidated net income;

except in all cases set forth in clauses (B) and (C) above for changes,
increases or decreases which the Offering Document disclose have occurred or may
occur or which are described in such letter; and

    (iv) they have compared specified dollar amounts (or percentages derived
from such dollar amounts) and other financial information contained in the
Offering Document and the Exchange Act Reports (in each case to the extent that
such dollar amounts, percentages and other financial information are derived
from the general accounting records of the Company and its subsidiaries subject
to the internal controls of the Company's accounting system or are derived
directly from such records by analysis or computation) with the results obtained
from inquiries, a reading of such general accounting records and other
procedures specified in such letter and have found such dollar amounts,
percentages and other financial information to be in agreement with such
results, except as otherwise specified in such letter.

    (b) Subsequent to the execution and delivery of this Agreement, there shall
not have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as one
enterprise which, in the judgment of a majority in interest of the Purchasers,
including CSFBC, is material and adverse and makes it impractical or inadvisable
to proceed with completion of the offering or the sale of and payment for the
Offered Securities; (ii) any downgrading in the rating of any debt securities of
the Company by any "nationally recognized statistical rating organization" (as
defined for purposes of Rule 436(g) under the Securities Act), or any public
announcement that any such organization has under surveillance or

9

--------------------------------------------------------------------------------

review its rating of any debt securities of the Company (other than an
announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating) or any announcement that
the Company has been placed on negative outlook; (iii) any change in U.S. or
international financial, political or economic conditions or currency exchange
rates or exchange controls as would, in the judgment of a majority in interest
of the Purchasers, including CSFBC, be likely to prejudice materially the
success of the proposed issue, sale or distribution of the Offered Securities,
whether in the primary market or in respect of dealings in the secondary market;
(iv) any material suspension or material limitation of trading in securities
generally on the New York Stock Exchange or The Nasdaq National Market or any
setting of minimum prices for trading on such exchange, or any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market; (v) any banking moratorium declared by U.S. Federal or
New York authorities; (vi) any major disruption of settlements of securities or
clearance services in the United States, or (vii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of a majority in interest of the Purchasers,
including CSFBC, the effect of any such attack, outbreak, escalation, act,
declaration, calamity or emergency makes it impractical or inadvisable to
proceed with completion of the offering or sale of and payment for the Offered
Securities.

    (c) The Purchasers shall have received an opinion, subject to appropriate
qualifications, dated such Closing Date, of Cooley Godward LLP, counsel for the
Company, that:

    (i)  The Company has been duly incorporated and is an existing corporation
in good standing under the laws of the State of Delaware, with corporate power
and authority to own its properties and conduct its business as described in the
Offering Document; and the Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification;
each of Rapid Logic, Inc., Integrated Systems, Inc., Wind River Systems
International, Inc., and Wind River Sales Co., Inc. (the "Subsidiaries") has
been duly incorporated and is an existing corporation in good standing under the
laws of its respective jurisdiction of incorporation.

    (ii) The Indenture has been duly authorized, executed and delivered by the
Company; the Offered Securities delivered on such Closing Date have been duly
authorized, executed, authenticated, issued and delivered and conform in all
material respects to the description thereof contained in the Offering Circular,
as amended or supplemented, under the caption "Description of Notes"; and the
Indenture and the Offered Securities delivered on such Closing Date constitute
valid and legally binding obligations of the Company enforceable against the
Company in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights and to general equity
principles;

    (iii) The Offered Securities delivered on such Closing Date are convertible
into Common Stock of the Company in accordance with their terms and the terms of
the Indenture; the shares of such Common Stock initially issuable upon
conversion of the Offered Securities delivered on such Closing Date have been
duly authorized and reserved for issuance upon such conversion and, when issued
upon such conversion in accordance with the terms of the Notes and the terms of
the Indenture, will be validly issued, fully paid and nonassessable; the shares
of Common Stock initially issuable upon conversion of the Notes delivered on the
Closing Date will conform in all material respects to the description thereof
contained in the Offering Circular, as amended or supplemented, under the
caption "Description of Capital Stock—Common Stock"; the outstanding shares of
Common Stock have been duly authorized and are validly issued (except for shares
of Common Stock issued upon the exercise of stock

10

--------------------------------------------------------------------------------

options granted since July 16, 1996, as to which such counsel need not express
any opinion) and such shares are non-assessable and, to our knowledge,
fully-paid; and the stockholders of the Company have no preemptive rights with
respect to the Securities or the Common Stock;

    (iv) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required for the issuance or sale of
the Offered Securities by the Company or the consummation by the Company of the
transactions contemplated by this Agreement, the Indenture and the Registration
Rights Agreement, except such as may be required under state securities laws,
such as are required in connection with the filing and effectiveness of the
Shelf Registration Statement as contemplated by the Registration Rights
Agreement, such as may be required in connection with the redemption or
repurchase upon a change in control of the Offered Securities as contemplated by
the Indenture, and such as may be required under state securities laws in
connection with the distribution of the Offered Securities by the Purchasers
(assuming that subsequent purchasers of Offered Securities or Underlying Shares
offer or sell such Offered Securities or Underlying Shares as set forth in the
Offering Document under the caption "Transfer Restrictions");

    (v) To such counsel's knowledge, except as disclosed in the Offering
Document, there are no pending or overtly threatened actions, suits or
proceedings against or affecting the Company, any of its subsidiaries or any of
their respective properties that would individually or in the aggregate have a
Material Adverse Effect, or would materially and adversely affect the ability of
the Company to perform its obligations under the Indenture, this Agreement or
the Registration Rights Agreement;

    (vi) The execution, delivery and performance by the Company of the
Indenture, this Agreement and the Registration Rights Agreement and the issuance
and sale of the Offered Securities and compliance with the terms and provisions
thereof will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (a) the charter or bylaws of the
Company or the Subsidiaries, (b) any statute, any rule, regulation or order of
any governmental agency or body or any court having jurisdiction over the
Company or any of its properties, or (c) any agreement or instrument to which
the Company is a party or by which the Company is bound or to which any of its
properties is subject and which agreement or instrument has been identified to
such counsel by the Company as material and filed by the Company as an exhibit
to any of the Exchange Act Reports or attached as an exhibit to such counsel's
opinion, and the Company has full power and authority to authorize, issue and
sell the Offered Securities as contemplated by this Agreement;

    (vii) The statements set forth in the Offering Circular as amended or
supplemented, under the captions "Description of the Notes," "Description of the
Capital Stock," "Certain United States Federal Income Tax Consequences" and
"Transfer Restrictions," insofar as such descriptions purport to describe the
provisions of laws and documents referred to therein, fairly present in all
material respects such laws and documents to the same extent as would be
required if the Offering Circular were a prospectus in a Registration Statement
of the Company on Form S-3 under the Securities Act; it being understood that
such counsel need express no opinion as to the financial statements and notes
thereto or other financial or statistical data derived from the financial
statements contained in the Offering Circular;

    (viii) This Agreement and the Registration Rights Agreement have been duly
authorized, executed and delivered by the Company;

    (ix) Assuming (i) that the persons to whom the Purchasers sell the Offered
Securities are "qualified institutional buyers" within the meaning of Rule 144A
under the Securities Act, (ii) the accuracy of the representations and
warranties of the Purchasers contained in Section 4 of this Agreement and of the
Company in Section 2 of this Agreement and (iii) the

11

--------------------------------------------------------------------------------

due performance by the Company of the covenants and agreements set forth in
Section 5 of this Agreement and by the Purchasers of the covenants and agreement
set forth in Section 4 of this Agreement, it being understood that no opinion
need be expressed as to any subsequent resale of any Offered Securities, (A) the
offer, sale and delivery of the Offered Securities by the Company to the
Purchasers pursuant to this Agreement and in the manner contemplated by this
Agreement and the Offering Circular and (B) the initial resale of the Offered
Securities by the Purchasers in the manner contemplated by the Offering Circular
do not require registration under the Securities Act or qualification of an
indenture in respect thereof under the Trust Indenture Act; and

    (x) Each Exchange Act Report (except for financial statements and notes
thereto and schedules and financial and statistical data derived from the
financial statements as to which counsel need not express any opinion) complied
as to form when filed with the Commission in all material respects with the
Exchange Act and the rules and regulations of the Commission thereunder.

    In addition, such counsel shall state that, during the course of preparing
the Offering Circular, such counsel participated in conferences with officers
and other representatives of the Company, the Company's independent public
accountants, and the Purchasers and their counsel, at which the contents of the
Offering Circular were discussed. Such counsel did not participate in the
preparation of all of the Exchange Act Reports but during the course of the
preparation of the Offering Circular, such counsel reviewed the Exchange Act
Reports and participated in conferences with officers and other representatives
of the Company, the Company's independent public accountants, and the Purchasers
and their counsel, at which the contents of the Exchange Act Reports were
discussed. Certain of the information contained in the Exchange Act Reports
incorporated by reference in the Offering Circular is as of the dates set forth
therein or as to periods with respect to which such Exchange Act Reports were
filed. While such counsel has not independently verified and is not passing upon
the accuracy, completeness, or fairness of the statements made in the Offering
Document, no facts have come to such counsel's attention which lead such counsel
to believe that the Offering Document (other than the financial statements and
schedules and related notes, and financial or statistical data derived from the
financial statements as to which such counsel need make no statement), as of its
date or as of the date hereof, contained or contains any untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

    (d) The Purchasers shall have received from Shearman & Sterling, counsel for
the Purchasers, such opinion or opinions, dated such Closing Date, with respect
to the incorporation of the Company, the validity of the Offered Securities, the
Offering Circular, the exemption from registration for the offer and sale of the
Offered Securities by the Company to the Purchasers and the resales by the
Purchasers as contemplated hereby and other related matters as CSFBC may
require, and the Company shall have furnished to such counsel such documents as
they reasonably request for the purpose of enabling them to pass upon such
matters.

    (e) The Purchasers shall have received a certificate, dated such Closing
Date, of the President or any Vice President and a principal financial or
accounting officer of the Company in which such officers shall state, to the
best of their knowledge after such consultation with other executive officers of
the Company as they deem necessary to provide a reasonable basis for such
statements, that the representations and warranties of the Company in this
Agreement are true and correct, that the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to such Closing Date, and that, subsequent to the date of
the most recent financial statements in the Offering Document, there has been no

12

--------------------------------------------------------------------------------

material adverse change, nor any development or event involving a prospective
material adverse change, in the condition (financial or other), business,
properties or results of operations of the Company and its subsidiaries taken as
a whole except as set forth in or contemplated by the Offering Document or as
described in such certificate.

    (f)  The Purchasers shall have received a letter, dated such Closing Date,
from PricewaterhouseCoopers LLP which meets the requirements of subsection
(a) of this Section, except that the specified date referred to in such
subsection will be a date not more than three days prior to such Closing Date
for the purposes of this subsection.

    (g) The Purchasers shall have received, on or prior to the date of this
Agreement, lockup letters from each of the executive officers and directors of
the Company named in the Offering Document.

The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. CSFBC may in its sole discretion waive on behalf of the Purchasers
compliance with any conditions to the obligations of the Purchasers hereunder,
whether in respect of an Optional Closing Date or otherwise.

7. Indemnification and Contribution. (a) The Company will indemnify and hold
harmless each Purchaser, its partners, directors and officers and each person,
if any, who controls such Purchaser within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which such Purchaser may become subject, under the Securities Act or
the Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Offering Document, or any amendment or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, including any losses, claims, damages or liabilities arising out of
or based upon the Company's failure to perform its obligations under
Section 5(a) of this Agreement, and will reimburse each Purchaser for any legal
or other expenses reasonably incurred by such Purchaser in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the Company will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from any of such documents in
reliance upon and in conformity with written information furnished to the
Company by any Purchaser through CSFBC specifically for use therein, it being
understood and agreed that the only such information consists of the information
described as such in subsection (b) below, and the Company shall not be liable
for any settlement of any action effected without its written consent, which
consent shall not be unreasonably withheld or delayed; provided, further, that
with respect to any untrue statement or alleged untrue statement in, or omission
or alleged omission from the Offering Document the indemnity agreement contained
in this subsection (a) shall not inure to the benefit of any Purchaser that sold
the Securities concerned to the person asserting any such losses, claims,
damages or liabilities, to the extent that such sale was an initial resale by
such Purchaser and any such loss, claim, damage or liability of such Purchaser
results from the fact that there was not sent or given to such person, at or
prior to the written confirmation of such sale of such Securities to such
person, a copy of the Offering Document (exclusive of any material included
therein but not attached thereto) if the Company had previously furnished copies
thereof to such Purchaser.

    (b) Each Purchaser will severally and not jointly indemnify and hold
harmless the Company, its directors and officers and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act,
against any losses, claims, damages or liabilities to which the

13

--------------------------------------------------------------------------------

Company may become subject, under the Securities Act or the Exchange Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Offering Document, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or the alleged omission to state therein a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
through CSFBC specifically for use therein, and will reimburse any legal or
other expenses reasonably incurred by the Company in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred, it being understood and agreed that the only such
information furnished by any Purchaser consists of (i) the following information
in the Offering Document furnished on behalf of each Purchaser: under the
caption "Plan of Distribution", the second sentence of the second paragraph, the
third sentence of the eighth paragraph and the ninth paragraph; provided,
however, that the Purchasers shall not be liable for any losses, claims, damages
or liabilities arising out of or based upon the Company's failure to perform its
obligations under Section 5(a) of this Agreement and the Purchasers shall not be
liable for any settlement of any action effected without their written consent,
which consent shall not be unreasonably withheld or delayed.

    (c) Promptly after receipt by an indemnified party under this Section of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
subsection (a) or (b) above, notify the indemnifying party of the commencement
thereof; but the omission so to notify the indemnifying party will not relieve
it from any liability which it may have to any indemnified party otherwise than
under subsection (a) or (b) above, unless and to the extent the indemnifying
party did not otherwise learn of such claim and such omission results in the
forfeiture by the indemnifying party of substantial rights or defenses or the
indemnifying party is otherwise materially prejudiced by such omission. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party; provided, that if
any such indemnified party reasonably determines that representation of such
indemnifying party and the indemnified party by the same counsel would present a
conflict of interest, then such counsel shall not, except with the consent of
the indemnified party, be counsel to the indemnifying party, and after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. No indemnifying party
shall, without the prior written consent of the indemnified party, which consent
shall not be unreasonably withheld or delayed, effect any settlement or
compromise, or consent to the entry of any judgment with respect to any pending
or threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement, compromise or judgment includes (i) an
unconditional release of such indemnified party from all liability on any claims
that are the subject matter of such action and (ii) does not include a statement
as to or an admission of fault or failure to act by or on behalf of any
indemnified party. In no event will any indemnifying party be liable for fees
and disbursements of more than one counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general obligations or circumstances,
unless the such

14

--------------------------------------------------------------------------------

indemnified party reasonably determines that representation of such indemnifying
party and the indemnified party by the same counsel would present a conflict of
interest. No indemnified party shall, without the prior written consent of the
indemnifying party, which consent shall not be unreasonably withheld or delayed,
effect any settlement or compromise, or consent to the entry of any judgment
with respect to any pending or threatened action in respect of which any
indemnifying party is or could have been a party and indemnity could have been
sought hereunder by such indemnifying party.

    (d) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Purchasers on the other from the offering of the Offered
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Purchasers on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company bear to the total discounts and commissions received by the
Purchasers (before deducting expenses) from the Company under this Agreement.
The relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Purchasers and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Offered Securities purchased by it were
resold exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. The Purchasers' obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint.

    (e) The obligations of the Company under this Section shall be in addition
to any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Purchaser
within the meaning of the Securities Act or the Exchange Act; and the
obligations of the Purchasers under this Section shall be in addition to any
liability which the respective Purchasers may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act.

    8.  Default of Purchasers.  If any Purchaser or Purchasers default in their
obligations to purchase Securities hereunder on either the First Closing Date or
any Optional Closing Date and the aggregate principal amount of the Offered
Securities that such defaulting Purchaser or Purchasers agreed but failed to
purchase does not exceed 10% of the total principal amount of the Offered
Securities that the Purchasers are obligated to purchase on such Closing Date,
CSFBC may make arrangements satisfactory to the Company for the purchase of such
Offered Securities by other persons, including any of the Purchasers, but if no
such arrangements are made by such Closing Date, the non-defaulting

15

--------------------------------------------------------------------------------

Purchasers shall be obligated severally, in proportion to their respective
commitments hereunder, to purchase the Securities that such defaulting
Purchasers agreed but failed to purchase on such Closing Date. If any Purchaser
or Purchasers so default and the aggregate principal amount of the Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of the Offered Securities that the Purchasers are
obligated to purchase on such Closing Date and arrangements satisfactory to
CSFBC and the Company for the purchase of such Offered Securities by other
persons are not made within 36 hours after such default, this Agreement will
terminate without liability on the part of any non-defaulting Purchaser or the
Company, except as provided in Section 9 (provided that if such default occurs
with respect to Optional Securities after the First Closing Date, this Agreement
shall not terminate as to the Firm Securities or any Optional Securities
purchased prior to such termination). As used in this Agreement, the term
"Purchaser" includes any person substituted for a Purchaser under this Section.
Nothing herein will relieve a defaulting Purchaser from liability for its
default.

    9.  Survival of Certain Representations and Obligations.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the several Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation, or statement as to the results thereof, made by or on behalf
of any Purchaser, the Company or any of their respective representatives,
officers or directors or any controlling person, and will survive delivery of
and payment for the Offered Securities. If this Agreement is terminated pursuant
to Section 8 or if for any reason the purchase of the Offered Securities by the
Purchasers is not consummated, the Company shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company and the Purchasers pursuant to Section 7 shall remain
in effect and if any Offered Securities have been purchased hereunder, the
representations and warranties in Section 2 and all obligations under Section 5
shall remain in effect. If the purchase of the Offered Securities by the
Purchasers is not consummated for any reason other than solely because of the
termination of this Agreement pursuant to Section 8 or the occurrence of any
event specified in clause (iii), (iv), (v), (vi) or (vii) of Section 6(b), the
Company will reimburse the Purchasers for all out-of-pocket expenses (including
fees and disbursements of counsel) reasonably incurred by them in connection
with the offering of the Offered Securities.

    10.  Notices.  All communications hereunder will be in writing and, if sent
to the Purchasers will be mailed, delivered or faxed and confirmed to the
Purchasers, c/o Credit Suisse First Boston Corporation, Eleven Madison Avenue,
New York, N.Y. 10010-3629, Attention: Transactions Advisory Group (fax:
(212) 325-4296), or, if sent to the Company, will be mailed, delivered or faxed
and confirmed to it at 500 Wind River Way, Alameda, California, 94501,
Attention: Vice President, Legal Affairs and General Counsel (fax:
(510) 749-2944), provided, however, that any notice to a Purchaser pursuant to
Section 7 will be mailed, delivered or faxed and confirmed to such Purchaser.

    11.  Successors.  This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and will inure to the
benefit of the controlling persons referred to in Section 7, and no other person
will have any right or obligation hereunder, except that holders of Offered
Securities shall be entitled to enforce the agreement for their benefit
contained in the second sentence of Section 5(b) hereof against the Company as
if such holders were parties hereto.

    12.  Representation of Purchasers.  You will act for the several Purchasers
in connection with this purchase, and any action under this Agreement taken by
you.

    13.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

    14.  Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.

    The Company hereby submits to the non-exclusive jurisdiction of the Federal
and state courts in the Borough of Manhattan in the City of New York in any suit
or proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

16

--------------------------------------------------------------------------------



    If the foregoing is in accordance with the Purchasers' understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and the several
Purchasers in accordance with its terms.

    Very truly yours,
 
 
WIND RIVER SYSTEMS, INC.
 
 
By:
/s/ MICHAEL ZELLNER   

--------------------------------------------------------------------------------

Title: Vice President, Finance and Chief Financial Officer



The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.
 
CREDIT SUISSE FIRST BOSTON CORPORATION
UBS WARBURG LLC
THOMAS WEISEL PARTNERS LLC
 
BY CREDIT SUISSE FIRST BOSTON CORPORATION
 
By:
 
/s/ RICHARD HART   

--------------------------------------------------------------------------------

Title:

 

17

--------------------------------------------------------------------------------


SCHEDULE A


Purchaser


--------------------------------------------------------------------------------

  Principal Amount of
Firm Securities

--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON CORPORATION   $ 93,750,000 UBS WARBURG LLC   $
25,000,000 THOMAS WEISEL PARTNERS LLC   $ 6,250,000    

--------------------------------------------------------------------------------

  TOTAL   $ 125,000,000    

--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------


SCHEDULE B

DOCUMENTS INCORPORATED BY REFERENCE
IN THE OFFERING CIRCULAR


Wind River SEC Filings
(File No. 0-21342)

--------------------------------------------------------------------------------

  Period

--------------------------------------------------------------------------------

Annual Reports on Form 10-K   Fiscal year ended January 31, 2001
Quarterly Reports on Form 10-Q
 
Quarterly periods ended April 30, 2001 and July 31, 2001
Current Report on Form 8-K
 
Filed on May 7, 2001
Current Report on Form 8-K
 
Filed on August 7, 2001
Current Report on Form 8-K
 
Filed on December 3, 2001

19

--------------------------------------------------------------------------------


SCHEDULE C

SIGNIFICANT SUBSIDIARIES


    Wind River Systems International, Inc., a Delaware corporation

    Wind River Sales Co., Inc., a California corporation

    Integrated Systems, Inc., a California corporation

    Embedded Support Tools Corp., a Massachusetts corporation

    Rapid Logic, Inc., a Delaware corporation

20

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.53



PURCHASE AGREEMENT
SCHEDULE A
SCHEDULE B DOCUMENTS INCORPORATED BY REFERENCE IN THE OFFERING CIRCULAR
SCHEDULE C SIGNIFICANT SUBSIDIARIES
